Several errors are assigned which we will not notice, as we dispose of this case on the facts. We regard it unnecessary to discuss the rules of law that govern and control in cases of this character. They are so well settled in this State that no useful purpose could be gained in repeating them. We can not permit this judgment to stand. A careful consideration of the facts as shown in the record convinces us that appellee was guilty of contributory negligence in placing himself upon the track in front of the moving train, and that the servants of appellants under the circumstances used the degree of diligence necessary to avert the danger and to prevent the injury.
We report the case for reversal.
Reversed and remanded.
Adopted November 10, 1891.